Citation Nr: 1118287	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-15 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for neurogenic bowel and loss of control of bowel, to include as secondary to service-connected disability of fusion, involving the thoracic spine, residuals of fracture dislocation, T10, 11, 12.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse appeared and testified at a personal hearing in December 2010 before the undersigned Veterans Law Judge sitting in St. Petersburg, Florida.  A transcript of the hearing is contained in the record.

Additional evidence was added to the claims file subsequent to the RO's issuance of a statement of the case.  However, the Veteran also submitted a waiver of RO consideration of the new evidence. 

The issues of an increased rating for an acquired psychiatric disorder, to include anxiety and depression, and entitlement to a TDIU were raised during the December 2010 travel board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and those issues are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  The medical evidence of record shows that the Veteran's neurogenic bowel and loss of control of bowel is due to his fusion, involving the thoracic spine, residuals of fracture dislocation, T10, 11, 12.


CONCLUSION OF LAW

Neurogenic bowel and loss of control of bowel is proximately due to or the result of a service-connected fusion, involving the thoracic spine, residuals of fracture dislocation, T10, 11, 12.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim to for neurogenic bowel and loss of control of bowel, to include as secondary to service-connected disability of fusion, involving the thoracic spine, residuals of fracture dislocation, T10, 11, 12, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a) (2010).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  See 38 C.F.R. § 3.102 (2010).


Factual Background and Analysis

In a February 1967 rating decision, the Veteran was granted service connection for a compression fracture of T-10 and T-11, with residual spastic paraplegia of lower extremities.  He was provided an initial evaluation of 100 percent (total) disability effective March 30, 1966.

In a private medical statement dated in February 1968, W.R.S., Jr., M.D. stated that the Veteran had partial loss of bowel (spastic bowel). 

In December 2006, the Veteran filed a claim for service connection for complete loss of control of bowel and bladder due to service connected injury at T 10, 11, 12.  In a January 2008 rating decision, the RO granted service connection for neurogenic bladder.  In an April 2008 rating decision, the RO denied service connection for neurogenic bowel.

VA treatment records from March 2007 note the Veteran had a history of T11-12 incomplete paraplegia status post motor vehicle accident in July 1965, with spinal fusion of T10-12, neurogenic bladder with urinary incontinence, and neurogenic bowel.  He was noted to be on a regime regarding his bowels and recurrent constipation.

Private physician I. P., supplied a form regarding the Veteran's medical problems.  He noted that he treated the Veteran for T11 incomplete paraplegia, neurogenic bladder, and neurogenic bowel.  His wife helped with his bowel program on an as needed basis.  

In March 2008, the Veteran was afforded a VA rectum and anus examination; the examiner reviewed service treatment records only (no VA or private treatment records were reviewed).  The examiner noted the Veteran had a diagnosis of fracture dislocation T10, T11 in February 1966, with spastic paraplegia, and that in March 1967 he was noted to have bladder occasionally spastic, but that "apparently there is no incontinency of either bowel or bladder."  The first note relating to  the Veteran's bowel was in November 2006.  The examiner noted a history of diarrhea, difficulty passing stools, fecal incontinence, severe fecal leakage, and loss of control when bowel movement was urgent.  The examiner felt that the Veteran was describing constipation with large volume and large caliber stools.  The Veteran reported digitally stimulating his rectum and taking lactulose daily and a suppository once a week.  He did not wear a pad and had not leak of stool.  On examination, his sphincter was not impaired, and he had a clean perineum, perianal, and anal area without sign of fecal soiling, and his underwear was clean.  He was diagnosed with chronic constipation, the "problem associated with the diagnosis: 'neurogenic bowel.'"  The examiner noted that there was no diagnosis of neurogenic bowel in the Medical Textbook by Harrison, or in the Merck Manual.  She opined that it was less likely that neurologic sequelae affecting the Veteran's bowels was due to the service connected residual of a T10, 11 fracture.  Her rationale was that there was no note of bowel incontinence in 1967 and no progress notes stating stool incontinence that she could find.  As the clinical examination showed intact rectal sphincter, it was noted the injury is not expected to affect the nerve supply to the intestines nor to the pudendal nerve.  

VA Spinal Cord Injury outpatient records from May 2008 show a medical history of incomplete paraplegia with compression fractures of T10, 11 and "associated neurogenic bowel, neurogenic bladder, and lower extremity spasticity."  "For his bowel, he uses a suppository twice a week and takes colace daily.  Reports minimal to no sensation with in perianal area and occasionally has stool incontinence."  He was assessed with "reflexic neurogenic bowel secondary to spinal cord injury" and a bowel program consisting of suppository, colace, diet and fluid intake for proper stool consistency and maintains continence. 

The Veteran's wife, who is a nurse and met the Veteran while caring for him in service, submitted a statement that he was paralyzed from the waist down with no bowel or bladder control after spinal fusion to stabilize vertebral fractures and spinal cord injury.  She noted that after several months he regained some motion in his legs and regained partial bladder and bowel control, but has had continued bouts of incontinence of both bladder and bowel.  She noted that he had a bowel regime through the Miami VA SCI unit but had frequent bouts of alternating constipation and incontinence of feces.  

In April 2010, the Veteran's VA spinal cord attending physician submitted a letter in support of the Veteran's claim for service connection.  He noted the Veteran had a diagnosis of T10-11 paraplegia and neurogenic bowel dysfunction as a result of his spinal cord injury sustained in the 1960s.  As the VA examiner did not recognize neurogenic bowel as a disorder, this physician provided several paragraphs explaining neurogenic bowel, which he noted was a disorder of extrinsic nervous control of the bowels which leads to loss of direct somatic sensory or motor control functions.  Neurogenic bowel dysfunctions could be classified as upper motor neuron bowels and lower motor neuron bowels.  Upper motor neuron bowels resulted from central nervous system lesions where there is loss of spinal cortical sensory pathways leading to decreased ability to sense urge.  There can be "spastic" colon due to excessive colonic wall activity due to spared reflex arc control of rectosigmoid and pelvic floor muscles and normal or increased anal sphincter tone.  The Veteran was noted to have a "clear instance of neurogenic bowel dysfunction from an upper motor neuron lesion associated with spinal cord injury," which a strict regimen for adequate bowel management to avoid the usual complications.

The Veteran and his wife testified at a December 2010 personal hearing.  They testified that the Veteran initially sought treatment from the VA just subsequent to service, but that they felt that they were not receiving adequate care, and were told there was little that could be done for the Veteran.  As such, he did not seek treatment from the VA for several years until he learned of a spinal cord injury care unit.  This was their explanation for a gap in time where he did not seek treatment regarding his secondary spinal cord disabilities.  The Veteran reported he had difficulties with his bowels since his in service accident.  He noted he had one appointment a year at the Spinal Cord Injury Unit in Miami.  Lastly, he explained that his main concern ( and his doctors' main concerns), just subsequent to his accident, was to get him walking again and improve his paraplegia.  He believes that this may be why there were no notes regarding his incontinence during his early care.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced, such as pain or sleeplessness.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  Here, the Board finds that the Veteran is credible in his testimony of his symptoms and the length of time he has experienced those symptoms.

In assessing the claim for service connection based on the available evidence of record, the Board finds that the opinion of the Veteran's treating VA physician is more probative than the opinion of the March 2008 VA examiner.  Factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In contrasting these opinions, the Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has recently stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the VA examiner noted the Veteran did not have a diagnosis of neurogenic bowel, and noted that she could not find "neurogenic bowel" in the two treatises she researched through.  However, treatment records contained in the claims file show that the Veteran carries a diagnosis of neurogenic bowel, and is on a bowel regimen.  Additionally, the Veteran's treating physician is a spinal cord attending at the Spinal Cord Injury Unit in Miami, and spent several paragraphs explaining the manifestations and causes of neurogenic bowel.  He also supplied a positive nexus between the Veteran's neurogenic bowel disorder and his in-service spinal cord injury.  Based upon the private physician's positive nexus statement, the Veteran and his wife's statements regarding continuity of symptomatology, and VA treatment records noting a diagnosis of neurogenic bowel, the Board finds that service connection is warranted.


ORDER

Entitlement to service connection for neurogenic bowel and loss of control of bowel, to include as secondary to service-connected disability of fusion, involving the thoracic spine, residuals of fracture dislocation, T10, 11, 12 is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


